                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



MCKENZIE LAW FIRM, P.A., AND                         Case No. 3:18-cv-1921-SI
OLIVER LAW OFFICES, INC., on behalf
of themselves and all others similarly               OPINION AND ORDER
situated,

               Plaintiffs,

       v.

RUBY RECEPTIONISTS, INC.,

               Defendant.


Keith S. Dubanevich and Cody Berne, STOLL STOLL BERNE LOKTING & SCHLACHTER, PC,
209 SW Oak Street, Suite 500, Portland OR 97204. Of Attorneys for Plaintiffs.

Andrew R. Escobar and Austin Rainwater, DLA PIPER LLP, 701 Fifth Avenue, Suite 6900,
Seattle, WA 98104. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       McKenzie Law Firm, P.A. (“McKenzie”) and Oliver Law Offices, Inc. (“Oliver”) bring

this putative class action against Ruby Receptionists, Inc. (“Ruby”), alleging breach of contract,

breach of the implied covenant of good faith and fair dealing, unjust enrichment, and money had

and received. Ruby has moved to dismiss or stay this action, pending resolution of an earlier-




PAGE 1 – OPINION AND ORDER
filed putative class action in state court brought by a different plaintiff alleging substantially

similar claims against Ruby. For the following reasons, Ruby’s motion is DENIED.

                                           STANDARDS

       In Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976), the

United States Supreme Court upheld the fundamental principle that absent exceptional

circumstances, federal courts have a “virtually unflagging obligation” to exercise their

jurisdiction concurrently with other courts. Id. at 817. Under an exception now known as the

“Colorado River doctrine,” there may be rare circumstances in which “a federal district court

may decline to exercise or postpone the exercise of its jurisdiction when there are concurrent

state and federal suits and when doing so would promote wise and sound judicial

administration.” In re Galena Biopharma, Inc. Derivative Litig., 83 F. Supp. 3d 1033, 1039 (D.

Or. 2015) (citing Colorado River, 424 U.S. at 817). “Only in rare cases will ‘the presence of a

concurrent state proceeding’ permit the district court to dismiss a concurrent federal suit ‘for

reasons of wise judicial administration’” R.R. Street & Co., Inc. v. Transp. Ins. Co., 656 F.3d

966, 977-78 (9th Cir. 2011) (quoting Colorado River, 424 U.S. at 818). The Supreme Court has

carefully circumscribed the Colorado River doctrine, emphasizing that “[a]bdication of the

obligation to decide cases can be justified” only in “exceptional circumstances.” Moses H. Cone

Mem’l Hosp., v. Mercury Constr. Corp., 460 U.S. 1, 14 (1983) (quoting Colorado River, 424

U.S. at 813)).

       When parallel suits are filed in state and federal court, the Ninth Circuit has recognized

the following eight factors to be considered in determining whether a stay or dismissal under

Colorado River is appropriate:

                 (1) which court first assumed jurisdiction over any property at
                 stake; (2) the inconvenience of the federal forum; (3) the desire to
                 avoid piecemeal litigation; (4) the order in which the forums
PAGE 2 – OPINION AND ORDER
                obtained jurisdiction; (5) whether federal law or state law provides
                the rule of decision on the merits; (6) whether the state court
                proceedings can adequately protect the rights of the federal
                litigants; (7) the desire to avoid forum shopping; and (8) whether
                the state court proceedings will resolve all issues before the federal
                court.

R.R. St. & Co., 656 F.3d at 978-79.

        These factors are not a “mechanical checklist,” and courts “examine them in ‘a

pragmatic, flexible manner with a view to the realities of the case at hand.’” Seneca Ins. Co., Inc.

v. Strange Land, Inc., 862 F.3d 835, 842 (9th Cir. 2017) (quoting Moses H. Cone, 460 U.S. at 16,

21). Courts must carefully balance these factors, “with the balance heavily weighted in favor of

the exercise of jurisdiction.” Moses H. Cone, 460 U.S. at 16. “Any doubt as to whether a factor

exists should be resolved against a stay, not in favor of one.” Travelers Indem. Co. v. Madonna,

914 F.2d 1364, 1369 (9th Cir. 1990).

                                          BACKGROUND

        Ruby is a business based in Portland, Oregon that provides receptionist services to small

businesses throughout North America. Many of its clients are small law firms and solo

practitioners. Ruby’s clients enter into contracts with Ruby to purchase receptionist services and

are billed based on the quantity of “receptionist minutes” used or contracted for per month.

        In October of 2017, Shapiro Law Group (“Shapiro”), one of Ruby’s law firm clients,

filed a putative class action in Multnomah County Circuit Court in Oregon (“the State Court

Action”). The putative class in that action consists of all of Ruby’s clients nationwide for call

answering and messaging services. Shapiro alleges that Ruby failed properly to disclose to its

clients its practice of rounding up to the nearest increment of 30 seconds when calculating a

“minute” billed to its clients and that Ruby also failed to disclose to its clients that Ruby includes

in its client billings time that callers are placed on hold.


PAGE 3 – OPINION AND ORDER
       In the State Court Action, Ruby moved to dismiss the First Amended Complaint under

Rule 32 I of the Oregon Rules of Civil Procedure, which is a state court rule that may be unique

to Oregon. That rule prohibits the maintenance of a class action for damages if all class members

have been identified and notified that, upon request, the defendant will appropriately compensate

each requesting class member for the harm suffered, the defendant actually compensates the

requesting class members (or will do so within a reasonable time), and the defendant has ceased

engaging in the allegedly wrongful conduct.1 On September 27, 2018, the court in the State

Court Action issued a letter ruling allowing Ruby to file an amended motion under Rule 32 I.

The letter ruling also found that Shapiro had established a claim for damages for Defendant’s

rounding practices. On October 31, 2018, Ruby filed its amended motion under Rule 32 I, which

is pending in the State Court Action. A class has not yet been certified in the State Court Action.




       1
           Rule 32 I of the Oregon Rules of Civil Procedure provides:

       Limitation on maintenance of class actions for damages. No action for damages may
be maintained under the provisions of sections A and B of this rule upon a showing by a
defendant that all of the following exist:

       I(1)    All potential class members similarly situated have been identified, or a
reasonable effort to identify such other people has been made;

       I(2)    All potential class members so identified have been notified that upon their
request the defendant will make the appropriate compensation, correction, or remedy of the
alleged wrong;

        I(3)   Such compensation, correction, or remedy has been, or, in a reasonable time, will
be, given; and

        I(4) Such person has ceased from engaging in, or if immediate cessation is impossible or
unreasonably expensive under the circumstances, such person will, within a reasonable time,
cease to engage in such methods, acts, or practices alleged to be violative of the rights of
potential class members.

Or. R. Civ. P. 32 I.

PAGE 4 – OPINION AND ORDER
          On November 2, 2018, after the state court issued its letter ruling in the State Court

Action on September 27, 2018, McKenzie and Oliver filed this putative class action lawsuit in

federal court under the Class Action Fairness Act of 2005. See 28 U.S.C. § 1332(d)(2)(A).

McKenzie and Oliver are or were clients of Ruby and allege that Ruby failed properly disclose

how it bills clients for time spent handling incoming calls. Because the claims alleged by

McKenzie and Oliver are substantially the same as the claims alleged by Shapiro in the State

Court Action, Ruby invokes the Colorado River doctrine in support of its motion to dismiss or

stay the later-filed federal lawsuit.

                                            DISCUSSION

          The Court begins its analysis of the Colorado River factors mindful that “abstention from

the exercise of federal jurisdiction is the exception, not the rule.” Colorado River, 424 U.S.

at 813.

                 a. Jurisdiction over a Res

          The first factor is not implicated. This case does not involve any specific res, or item of

property. There is no possibility that parallel proceedings will result in inconsistent disposition of

a single piece of property. Thus, this factor does not support Ruby’s motion. See Seneca, 862

F.3d at 842.

                 b. Convenience of Forum

          The second factor also is not implicated. Although Ruby is a Delaware corporation, it

maintains its principal place of business and corporate headquarters in Oregon. More

significantly, both the State Court Action and the federal court lawsuit are pending in Portland,

Oregon. Thus, the federal forum is not more inconvenient than the state forum, and this factor

does not support Ruby’s motion. See Seneca, 862 F.3d at 842 n.1.



PAGE 5 – OPINION AND ORDER
                c. Piecemeal Litigation

        “Piecemeal litigation occurs when different tribunals consider the same issue, thereby

duplicating efforts and possibly reaching different results.” Montanore Minerals Corp. v. Bakie,

867 F.3d 1160, 1167 (9th Cir. 2017) (quoting Am. Int’l Underwriters (Philippines), Inc. v. Cont’l

Ins. Co., 843 F.2d 1253, 1258 (9th Cir. 1988)). The interest in avoiding piecemeal litigation is a

“substantial factor in the Colorado River analysis.” Seneca, 862 F.3d at 842. “A general

preference for avoiding piecemeal litigation is insufficient to warrant abstention, however.” Id.

Any case in which Colorado River is implicated will necessarily involve some possibility of

conflicting results and piecemeal litigation. “[C]onflicting results, piecemeal litigation, and some

duplication of judicial effort is the unavoidable price of preserving access to . . . federal relief.”

Neuchatel Swiss Gen. Ins. Co. v. Lufthansa Airlines, 925 F.2d 1193, 1195 (9th Cir. 1991).

        For the risk of piecemeal litigation to weigh in favor of abstention, “there must be

exceptional circumstances present that demonstrate that piecemeal litigation would be

particularly problematic.” Seneca, 862 F.3d at 843. Such exceptional circumstances may arise if

the state proceedings are more advanced and the state court has already decided issues that are

now before the federal court, if the state action is “vastly more comprehensive” than the federal

action, or if there is evidence of a strong federal policy against piecemeal legislation in favor of

trying all of the claims in state court. In re Galena, 83 F. Supp. 3d at 1040.

        In Colorado River, there were exceptional circumstances that made piecemeal litigation

inappropriate because water was a scare and limited resource, and the federal law at issue in the

case, the McCarran Amendment, demonstrated a “clear federal policy [of] . . . the avoidance of

piecemeal adjudication of water rights in a river system.” Colorado River, 424 U.S. at 819-20.

There is no similar federal legislation evincing a federal policy to avoid piecemeal litigation in

the pending case. As another court observed, “[t]his case involves ordinary contract . . . issues
PAGE 6 – OPINION AND ORDER
and thus is unlike Colorado River where important real property rights were at stake and where

there was a substantial danger of inconsistent judgments.” Madonna, 914 F.2d at 1369. The

Court does not find any exceptional circumstances making piecemeal litigation inappropriate in

this case. The allegations in the State Court Action are not vastly more comprehensive than the

allegation in this federal action, and the state court has not finally resolved any issues on the

merits that this Court will be asked to decide in the first instance. Although abstention would

eliminate the risk of piecemeal litigation inherent all concurrent litigation, the facts and issues

involved in this case do not demonstrate “a special or important rationale or legislative

preference for resolving these issues in a single proceeding.” Seneca, 862 F.3d at 843. This

factor weighs against abstention.

               d. Order of Obtaining Jurisdiction

       When considering the order in which each forum obtained jurisdiction, “priority is not

measured exclusively in terms of when the complaint was filed first, but rather in terms of how

much progress was actually made in the state and federal actions.” Am. Int’l Underwriters, 843

F.2d at 1258. The State Court Action, although filed a year before the federal action, has not

progressed significantly towards final disposition of the claims. Ruby’s motion to dismiss under

Rule 32 I of the Oregon Rules of Civil Procedure is still pending before the state court. Although

discovery relating to that motion has been ongoing in the State Court Action, the state court only

relatively recently granted Shapiro’s motion to compel the production of documents. The State

Court Action has not progressed beyond the pending motion under Rule 32 I and limited

discovery relating to that motion. Cf. R.R. Street, 656 F.3d at 980 (noting that state court had

already “conducted discovery, initiated a phased approach to the litigation and issued an order

concerning foundational legal matters”); Am Int’l Underwriters, 843 F.2d at 1258 (noting that

“substantive progress” had been made in the “two-and-a-half-years of litigation in state court”).
PAGE 7 – OPINION AND ORDER
        Further, “the mere fact that parallel proceedings may be further along does not make a

case ‘exceptional’ for the purpose of invoking the Colorado River exception to the general rule

that federal courts must exercise their jurisdiction concurrently with courts of other

jurisdictions.” Neuchatel, 925 F.2d at 1195. Although the State Court Acton was filed first and

has made some progress, it has not progressed far toward resolving the merits of the dispute and

few, if any, substantive legal rulings have been issued. Accordingly, this factor weighs only

slightly, if at all, in favor of abstention.

                e. Source of Law

        The claims involved in both actions are governed exclusively by state law, but that factor

does not automatically weigh in favor of abstention. The presence of federal-law issues always

weighs heavily “against surrender,” but the converse is not automatically true. R.R. Street, 656

F.3d. at 980. “[T]he ‘presence of state-law issues may weigh in favor of that surrender’ only ‘in

some rare circumstances.’” Madonna, 914 F.2d at 1370 (quoting Moses Cone, 460 U.S. at 26).

The federal complaint alleges claims of breach of contract, breach of the implied covenant of

good faith, unjust enrichment, and money had and received. These are routine state common law

claims, which the Court is fully capable of resolving. This factor does not support dismissal or a

stay. As in Seneca, Madonna, and R.R. Street, “the claims ultimately boil down to arguments

about . . . breach of contract,” which does not raise the “rare circumstances required for the rule

of decision factor to weigh toward abstention.” Seneca, 862 F.3d at 844 (citing Madonna and

R.R. Street).

                f. Adequacy of State Forum

        A district court should not dismiss or stay a federal proceeding if there is a danger that

the state court action might not “adequately protect the rights of the federal litigants. For

example, if there is a possibility that the parties will not be able to raise their claims in the state

PAGE 8 – OPINION AND ORDER
proceeding, a stay or dismissal is inappropriate.” R.R. Street, 656 F.3d at 981. This factor

“pertains to whether there is an impediment to the state court protecting the litigants’ federal

rights.” Seneca, 862 F.3d at 845. “If there is any substantial doubt” as to whether “the state-court

litigation will be an adequate vehicle for the complete and prompt resolution of the issues

between the parties,” “it would be a serious abuse of discretion to grant the stay or dismissal at

all.” Moses H. Cone, 460 U.S. at 28.

          Oregon’s unique Rule of Civil Procedure 32 I raises some doubt as to whether the state

court action can result in a final disposition on the merits. Ruby’s motion under Rule 32 I is

pending before the state court. If that motion is granted, it is unclear whether McKenzie and

Oliver, the named plaintiffs in the federal action, as well as any of putative class members in the

federal case, would be permitted to maintain their claims for damages against Ruby in the State

Court Action. Thus, if the State Court Action ends with the granting of Ruby’s motion under

Oregon’s Rule 32 I, that conclusion might not result in an adjudication of McKenzie or Oliver’s

rights.

          In adddition, even if the State Court Action does not end with a decision on Ruby’s

motion under Rule 32 I, the state court would then have to decide whether to certify a class.

Because class certification has not yet been decided in the State Court Action, it is unknown how

many of the putative class plaintiffs in the federal lawsuit may be included in any class certified

in the State Court Action, or even whether the state court will certify a class at all. The Supreme

Court’s decision in 2018 in China Agritech v. Resh reinforces the importance of allowing the

pending federal lawsuit to proceed. In China Agritech, the Supreme Court held that upon a denial

of class certification, a putative class member may not commence a new class action beyond the

time allowed by the applicable statute of limitations. See 138 S. Ct. 1800, 1804 (2018). Thus,



PAGE 9 – OPINION AND ORDER
although the State Court Action is pending, the statute of limitations continues to run for absent

class members, and those persons cannot risk waiting to learn whether the state court certifies a

class that will include them before deciding whether to bring their own claims as named

plaintiffs. Because there is a possibility that those persons might not be able have their claims

adjudicated in the State Court Action, it would be inappropriate to dismiss the federal action. See

Moses H. Cone, 460 U.S. at 28. Further, because a party should not have to wait an unreasonably

long time to obtain relief to which that person may legally be entitled, the Court concludes that it

would be inappropriate to stay the federal action until the conclusion of the State Court Action,

including any possible appeals from the State Court Action.

               g. Forum Shopping

       Ruby argues that the McKenzie and Oliver have engaged in forum shopping by filing this

nearly identical lawsuit in federal court after Shapiro faced a “litigation setback” in the State

Court Action. Ruby asserts that McKenzie and Oliver, along with the putative federal class, are

represented by the same counsel who represent Shapiro and the putative state class in the State

Court Action. Although the filing of successive similar actions by the same counsel in different

forums is often an indication that a party is involved in forum shopping, that factor is not

dispositive. See Ross v. U.S. Bank, Nat’l Ass’n, 542 F. Supp. 2d 1014, 1022-23 (N.D. Cal. 2008).

       The Court declines to label McKenzie and Oliver’s decision to file this federal lawsuit as

“forum shopping.” The putative class of federal plaintiffs assert claims that fall within federal

court jurisdiction, and “the desire for a federal forum is assured by the constitutional provision

for diversity jurisdiction and the congressional statute implementing Article III.” First State Ins.

Co. v. Callan Assocs., Inc., 113 F.3d 161, 162 (9th Cir. 1997). After China Agritech, McKenzie

and Oliver and the federal putative class do not want to wait to see how the proceedings progress

in the State Court Action before bringing their own claims in federal court. Thus, the filing of
PAGE 10 – OPINION AND ORDER
this federal action appears to be less attributable to forum shopping and more a strategic decision

to preserve the claims of absent class members before the statute of limitations may expire. Thus,

Ruby’s assertion of forum shopping do not tip the scale in favor of abstention.

                h. Resolution of All Issues

        The final factor is whether the State Court Action sufficiently parallels the federal court

proceeding to ensure a “comprehensive disposition of litigation.” Colorado River, 424 U.S.

at 817. Courts do not require “‘exact parallelism’ under this factor; it is sufficient if the

proceedings are ‘substantially similar.’” Montanore, 867 F.3d at 1170 (citation omitted). When

analyzing this factor, courts have held that “‘the existence of a substantial doubt as to whether

the state proceedings will resolve the federal action’ precludes a Colorado River stay or

dismissal.” R.R. Street, 656 F.3d at 982 (quoting Smith v. Cent. Az. Water Conservation Dist.,

418 F.3d 1028, 1033 (9th Cir. 2005)). Courts are hesitant to find proceedings are so parallel as to

merit abstention when the state court proceeding would resolve all issues only if certain other

events occurred. See Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908, 913 (9th Cir.

1993) (declining to abstain because “concurrent state court proceedings will resolve all the issues

in this action only if the arbitration award is confirmed and if the state court’s resolution of the

copyright challenge to the award is deemed to have collateral estoppel effect in federal court.”)

(emphasis in original). “Otherwise, a stay or dismissal will neither conserve judicial resources

nor prevent duplicative litigation.” R.R. Street, 656 F.3d at 965.

        The State Court Action would resolve all issues in the federal action only if the state court

action advances as a certified class that includes all of the putative federal class members and

results in judgment on the merits, or if the state court grants Ruby’s motion under Rule 32 I as to

all of claims asserted in the federal lawsuit and the Rule 32 I order is deemed to have offensive

collateral estoppel effect in federal court (and assuming no statute of limitations issues). If,
PAGE 11 – OPINION AND ORDER
however, the events do not unfold in that fashion, it is possible that some or all the claims

asserted in the federal lawsuit will still need to be adjudicated in this federal forum. Thus, it is

not at all clear that the State Court Action will resolve the claims raised in the federal lawsuit.

Accordingly, this factor strongly weighs against abstention.

                                          CONCLUSION

       Balancing the relevant factors, the Court does not find exceptional circumstances that

warrant either a dismissal or stay of this action under the Colorado River doctrine. Accordingly,

Defendant Ruby Receptionists, Inc.’s Motion to Dismiss or Stay Action (ECF 21) is DENIED.

       IT IS SO ORDERED.

       DATED this 25th day of April, 2019.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 12 – OPINION AND ORDER
